ORDER
The Director of the Office of Attorney Ethics and ROBERT J. KELLEY, JR., of YOORHEES, who was admitted to the bar'of this State in 1984, having agreed to respondent’s being temporarily suspended from the practice of law pending the final disposition of all ethics grievances against him, and good cause appearing;
It is ORDERED that ROBERT J. KELLEY, JR., is temporarily suspended from the practice of law, effective immediately, pending final determination of all grievances against him, and until the further Order of the Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ROBERT J. KELLEY, JR., pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that ROBERT J. KELLEY, JR., is hereby restrained and enjoined from practicing law during the period of suspension; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys.